Citation Nr: 1610956	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-29 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected cervical spine and right shoulder disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel

INTRODUCTION

The Veteran had verified active duty service from September 1988 to January 2001.  A DD-214 notes nearly 8 years of prior active duty service.  A VA printout indicates active duty service from September 1980 to September 1988, but no such DD-214 is of record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

In a September 2013 decision, the Board reopened the Veteran's claim for service connection for a left shoulder disorder and remanded the matter for further development.  In a January 2015 decision, the Board remanded the claim for additional evidentiary development and to obtain an addendum medical opinion.  The claim has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA electronic claims file contains the May 2013 hearing transcript, a November 2015 statement from a VA nurse practitioner, and VA medical opinions dated in June 2015 and October 2015.  The remaining documents in the Virtual VA file are either duplicative of those in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Unfortunately, the Board must remand this matter again to obtain an adequate medical opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, the Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2015, the Board remanded the claim, in part, to obtain an addendum VA medical opinion that adequately addressed the Board's September 2013 remand directives.  In particular, the Board directed the examiner to address the lay statements from the Veteran and his spouse regarding his left shoulder symptoms and the private medical statements of record from Dr. MLT and Dr. SLC.  Following the Board's remand, addendum opinions were obtained in June 2015 and October 2015. 

In June 2015, a VA examiner opined that the Veteran's left shoulder injury was less than 50 percent likely to have occurred in the military.  In so finding, the examiner reported that the Veteran's service treatment records showed that his left shoulder injury resolved.  The examiner also reported that the Veteran's current left shoulder condition was due to a different injury that occurred in 2008.  The examiner also opined that it was 50 percent less likely that cervical degenerative disc disease caused or aggravated the Veteran's shoulder pain.  In support of this conclusion, the examiner reported the Veteran had degenerative disc disease of the cervical spine for many years, but had no chronic problems with his shoulder.  The remaining supporting explanation merely restated the rationale provided in a January 2014 opinion, which the Board previously determined was inadequate.  

In October 2015, the examiner opined that the condition claimed was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner noted that the Veteran's degenerative joint disease and labrum injury were documented in 2003 after his separation from service.  
However, the remaining rationale largely restated the examiner's rationale from her December 2013 and January 2014 opinions.  

The Board finds that the June 2015 and October 2015 addendum opinions are inadequate.  First, the examiner did not adequately address the evidence identified in the January 2015 remand directives.  In particular, the examiner failed to discuss the private medical statements from Dr. MLT and Dr. SLC; rather, the examiner merely reiterated that she reviewed documents from the Veteran's orthopedists.  The examiner also failed to address the lay statements from the Veteran and his spouse regarding his left shoulder symptoms during and after service.  Second, the secondary service connection opinion is inadequate because the rationale provided pertained to causative factors and did not adequately address the issue of aggravation.  Third, the examiner failed to reconcile her conclusion that the Veteran had no chronic shoulder problems, with the medical and lay evidence of record reflecting ongoing complaints of left shoulder problems.  Based on the foregoing, the Board finds that remand is necessary to obtain a VA medical opinion regarding the nature and etiology of the Veteran's left shoulder disorder.  

Additionally, the Board notes that the medical opinions of record do not address whether the Veteran's left shoulder disorder is secondary to his service-connected right shoulder disability.  In November 2012, the Veteran's representative asserted that the Veteran's left shoulder disorder could be the result of overuse due to his right shoulder disability.  Therefore, remand is also necessary to obtain and examination and opinion addressing whether the Veteran's left shoulder disorder is secondary to his service-connected right shoulder disability.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate records repository, to request the Veteran's complete service personnel records, to include all DD-214s, from his period of service from September 1980 to January 2001.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current left shoulder disorders, with an examiner other than the one who provided the June 2015 and October 2015 addendum opinions.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.   

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all current left shoulder disorders, to include any neurological disorder of the left upper extremity.  

Second, for each diagnosis identified, the examiner must provide opinions as to the following:  

(a) Whether it is at least as likely as not (50 percent or greater probability) that the disorder was incurred in or is otherwise related to the Veteran's military service.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the disorder is caused or aggravated by the Veteran's service-connected degenerative disc disease and spondylosis C5-6 and C6-7.  

(c) Whether it is at least as likely as not (50 percent or greater probability) that the disorder is caused or aggravated by the Veteran's service-connected right shoulder disability.  

The examiner must specifically address the following: 1) Service treatment records dated in April 1984 and October 1985; 2) the March 2009 medical statement from Dr. SLC; 3) the May 2013 medical statement from Dr. MLT; 4) The Veteran's lay statements regarding his left shoulder symptoms during and after service; 5) the Veteran's spouse's lay statements regarding the left shoulder symptoms during and after service; 6) the prior VA medical opinions and examinations of record; and 7) a May 2014 VA examination report of the Veteran's cervical spine. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

